IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         February 14, 2008
                                     No. 06-20780
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

WILLIAM ANTONIO CANTU-MARTINEZ, also known as Fidel Antonio
Gracias, also known as Alejandro Rodriguez Canton, also known as “Poison”

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                           USDC No. 4:05-CR-382-ALL


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       William Antonio Cantu-Martinez appeals his sentence following a
conviction for possession of a firearm by an alien unlawfully present in the
United States. See 18 U.S.C. §§ 922(g)(5)(A) and 924(a)(2). Cantu argues that
the district court erred in increasing his base offense level by four levels
pursuant to U.S.S.G. § 2K2.1(b)(5).




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 06-20780

      When Cantu was sentenced, § 2K2.1(b)(5) provided for a four-level
increase if the defendant “used or possessed any firearm or ammunition in
connection with another felony offense . . . .” Relying on United States v.
Mitchell, 166 F.3d 748 (5th Cir. 1999), Cantu asserts that the cocaine at issue
in the enhancement and the firearms found in the car with the narcotics lacked
a sufficiently close relationship to support a 2K2.1(b)(5) enhancement. Mitchell
is inapposite. Mitchell involved the application of U.S.S.G. § 2K2.1(c)(1), which
applies when “the defendant used or possessed any firearm or ammunition in
connection with the commission or attempted commission of another offense.”
U.S.S.G. § 2K2.1(c)(1) (emphasis added). We held the Government to a higher
burden in Mitchell because of this additional language. See 166 F.3d at 756.
      Because the firearms were located directly behind Cantu’s seat in the car
with the illegal narcotics, they were “readily available” to Cantu and “were
possessed and could have been used to facilitate” his drug-related activities. See
United States v. Armstead, 114 F.3d 504, 512 (5th Cir. 1997); United States v.
Condren, 18 F.3d 1190, 1200 (5th Cir. 1994). The firearms thus were possessed
“in connection with” Cantu’s drug possession within the meaning of U.S.S.G.
§ 2K2.1(b)(5).
       Cantu additionally contends that this court should reconsider its
jurisprudence regarding the constitutionality of 18 U.S.C. § 922(g)(1) in light of
United States v. Lopez, 514 U.S. 549 (1995), and United States v. Morrison,
529 U.S. 598 (2000). Cantu’s arguments are foreclosed by this court’s precedent.
See United States v. Daugherty, 264 F.3d 513, 518 (5th Cir. 2001).
      The judgment of the district court is AFFIRMED.




                                        2